Citation Nr: 0618039	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-31 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Central Arkansas Veterans Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
unauthorized care received in a non-VA facility from November 
8, 2003, through November 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from September 1944 to May 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by VA's Central Arkansas 
Veterans Healthcare System (CAVHS) that approved 
reimbursement of unauthorized medical expenses through 
November 7, 2003.  The veteran disagreed and seeks 
reimbursement of the cost of additional medical expenses at a 
non-VA facility from November 8, 2003, through November 16, 
2003.  The veteran did not appear for a hearing scheduled for 
September 2005.  

In his July 2004 notice of disagreement, the veteran sought 
to appoint a representative on his behalf.  In December 2004, 
the CAVHS sent the veteran a form to complete in order to 
appoint a representative.  (The Board notes that the CAVHS 
sent the veteran VA Form 646, Statement of Accredited 
Representative in Appealed Cases.  The actual VA form is VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative.  See 38 C.F.R. § 20.602 (2005).)  
It does not appear that the veteran subsequently submitted 
any appointment form.  Ordinarily, the Board would remand the 
case for clarification.  But in light of a disposition that 
is favorable to the veteran, remand is not necessary.  


FINDINGS OF FACT

1.  The veteran has a combined service-connected disability 
rating of 70 percent, and a 100 percent total disability 
rating based on unemployability due to service-connected 
disabilities.

2.  He was admitted to the Conway Regional Medical Center via 
ambulance and the emergency room on October 31, 2003, and he 
remained hospitalized through November 16, 2003, when he was 
transferred to a VA facility.

3.  Although his condition improved during his 
hospitalization, he needed a cardiac catheterization on 
November 7, 2003, and his condition did not permit him to be 
transferred to a VA facility for continuation of treatment 
until November 16, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized care received at the Conway Regional Medical 
Center from November 8, 2003, through November 16, 2003, are 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.121 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  But 
these provisions apply to cases involving claims under 
Chapter 31 of Title 38 of the United States Code.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  Here, the relevant 
laws are in Chapter 17 of Title 38.

In light of the disposition of this decision that is fully 
favorable to the veteran, no further discussion of this 
preliminary matter is necessary.  

Service connection is in effect for loss of motion of an 
ankle (rated 40 percent disabling), for degenerative 
arthritis (also 40 percent disabling), for limited motion of 
an ankle (20 percent disabling), and for superficial scars 
(10 percent disabling).  According to the veteran, he is 
rated 100 percent disabled due to service-connected 
disabilities.  A worksheet in the folder indicates, however, 
that the veteran's service-connected disabilities are rated 
70 percent disabling when combined, but that he has been 
found unemployable, that is, totally disabled due to service-
connected disabilities.  38 C.F.R. § 4.16 (2005).

There are several methods for VA payment or reimbursement of 
non-VA emergency medical expenses.  

Under the first method, when VA facilities are not capable of 
furnishing the care or services required, VA may contract 
with non-VA facilities to furnish certain care (including 
hospital care or medical services for treatment of medical 
emergencies that pose a serious threat to the life or health 
of a veteran receiving medical services in a VA facility 
until the veteran can be safely transferred to a VA facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2005).  The admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. § 
17.54;  see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  
If an emergency existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2005).

Under the next method, payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may also be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1008 (2005).  These 
provisions cover payment or reimbursement of emergency 
services for conditions that are not covered by 38 U.S.C.A. 
§ 1728 and that are not service-connected. 

Under the third method, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities for service-
connected disabilities, for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, or where a veteran has been 
rated totally and permanently disabled due to service-
connected disability.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. 
§ 17.120(a); see Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Hennessey v. Brown, 7 Vet. App. 143, 146 (1994); Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  

These services must have been rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b).

In addition, VA or other federal facilities must have not 
been feasibly available.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. 
§ 17.120(c).

Finally, a claim for payment or reimbursement of the costs of 
emergency hospital care or medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  An emergency is 
deemed to have ended at that point when a VA physician has 
determined based on sound medical judgment that a veteran who 
received emergency hospital care could have been transferred 
from a non-VA facility to a VA medical center for 
continuation of treatment for the disability or that a 
veteran who received emergency medical services could have 
reported to a VA medical center for continuation of treatment 
for a disability.  38 C.F.R. § 17.121.  

In this case, the CAVHS has adjudicated the veteran's claim 
under the third method, that is, the provisions of 
38 U.S.C.A. § 1728 and its implementing regulations.  While 
the record currently before the Board does not appear to be 
complete, based on the actions and provided rationale of the 
CAVHS, the Board concludes that the CAVHS found the veteran 
to qualify for payment or reimbursement of unauthorized 
medical care expenses at a non-VA facility through November 
7, 2003, but that the veteran had stabilized as of November 
7, 2003, thus barring further payment or reimbursement of 
those expenses from November 8 through November 16, 2003.  
Therefore, the only question that is presently before the 
Board is at what point did the veteran's condition stabilize 
so that he could be transferred to a VA facility.  Indeed, in 
an August 2004 statement of the case, the CAVS stated that 
the veteran "meets guidelines but payment cannot be 
authorized after stabilization."  Thus, the CAVHS has 
concluded that the veteran met the other requirements for 
payment or reimbursement of the non-VA medical expenses.  
Those other eligibility requirements are therefore not at 
issue in this appeal.

The Board reviews the veteran's entire non-VA hospitalization 
records in determining when the veteran's condition was 
stabilized and he could be transferred to a VA facility for 
continuation of treatment.

The veteran collapsed in downtown Conway, Arkansas, on 
October 31, 2003, and he was transported via ambulance to the 
nearest trauma center at the Conway Regional Medical Center.  
He was admitted to that non-VA facility with complaints of 
right-sided chest pain, cough, nausea, and vomiting, as well 
as substernal chest pain that had been present for several 
days.  The admitting diagnoses included right-sided 
infiltrate, elevated troponin, and probable recent myocardial 
infarction.  On initial evaluation, his diagnoses included 
recent myocardial event, probable concurrent pneumonia, and a 
questionable element of congestive heart failure.  Starting 
the next day after admission and continuing over several 
days, the veteran appeared to improve and his vital signs 
were stable.  However, by November 5, he had slight dyspnea 
with exertion, as he remained stable throughout that day.  
However, while the pneumonia was clinically better, a 
November 5 progress note stated that the facility "[m]ay 
need to proceed [with] cardiac [work-up]" even though a 
later note that day remarked that he was cardiologically 
stable.  On November 7, he underwent a cardiac 
catheterization at the Conway facility.  The catheterization 
report indicated that the prognosis was guarded.  Although he 
continued to look better and his pneumonia was clinically 
resolved, he was noted as having significant coronary artery 
disease that required coronary artery bypass graft.  Later on 
November 10, he developed dyspnea, and his congestive heart 
failure increased, probably complicated by renal 
insufficiency since the catheterization.  Respiratory 
distress worsened, signalling exacerbation of congestive 
heart failure.  He also was found to have retroperitoneal 
bleeding because of anticoagulant medication.  He continued 
to show improvement thereafter, except for a brief episode of 
chest pain while trying to get out of bed earlier on November 
15.  According to the discharge summary,

On [November 16, 2003], he continued to show 
improvement with no new problems.  He was felt 
stable for discharge to the VA for further 
cardiac care including coronary artery bypass 
grafting, when a bed was available.  He 
subsequently was transferred to the VA on the 16th 
via ambulance.

(Emphasis added.)   

The Board notes that these progress notes and discharge 
summary from Conway Regional Medical Center indicate that the 
veteran asked about being transferred to a VA medical 
facility several times.  Also, on several occasions, Conway 
Regional Medical Center contacted a VA facility about 
transferring the veteran.  However, the VA facility appears 
to have replied that it did not have beds available.  As 
noted, he was transferred to a VA medical facility on 
November 16, 2003.   

The Board finds that a January 2005 letter from a doctor who 
treated the veteran at Conway Regional Medical Center to be 
very probative.  In that letter, the doctor reviewed the 
veteran's entire hospitalization from October 31 through 
November 16.  He concluded that "it was imperative the 
patient remain hospitalized for days eight through 16 [i.e., 
November 8 through 16].  He was certainly not stable for 
discharge and required intensive care treatment during this 
period of time.  At the point of being stable, was 
subsequently transferred to the VA facility for further care.  
I feel like this was appropriate care and I feel like the 
final eight days of his hospitalization were certainly 
justified and were medically necessary."

The Board must review the evidence involving the veteran's 
entire hospitalization.  The treating non-VA doctor's opinion 
is very descriptive and informative, and it specifically 
provides a basis for finding that the veteran was not stable 
for transfer until November 16, that is, several days after 
the post-cardiac catheterization complications were resolved 
for purposes of stabilization and transfer.

The relevant regulation does state that a VA doctor 
determines when a veteran could have been transferred to or 
could have reported to a VA facility for continuation of 
treatment.  38 C.F.R. § 17.121.  However, the Board has 
identified only one VA doctor who participated in any of the 
proceedings in this matter, and that was at a January 2005 
hearing at the CAVHS that post-dated any decision in the 
claims folder.  Nevertheless, the Board would still have to 
consider all of the available evidence, including the January 
2005 letter by a treating non-VA doctor and the progress 
notes chronicling the entire period of the veteran's 
hospitalization, when evaluating any determination by a VA 
doctor. 

The veteran states that he was stabilized as of November 7, 
2003.  However, the veteran does not have the medical 
expertise to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA's General Counsel has issued a non-binding advisory 
opinion that VA may deny reimbursement under 38 U.S.C.A. 
§ 1725 after the point in time when a veteran may be 
transferred safely, even though VA cannot accept the transfer 
because it does not have a bed.  VAOPGCADV 11-2005 (Nov. 16, 
2005); but see 38 C.F.R. § 19.5 (2005); 38 U.S.C.A. § 7104(c) 
(West 2002) (Board is bound by precedent opinions of VA's 
General Counsel).  However, the present appeal arises under 
38 U.S.C.A. § 1728, not 38 U.S.C.A. § 1725.  Furthermore, 
this case involves more than the lack of an available bed at 
any nearby VA facility.  This case involves circumstances 
that would have not rendered transfer to a VA facility safe 
until November 16, 2003.  

Thus, the Board concludes that the veteran is eligible for 
payment of reimbursement of the costs of medical services in 
the non-VA facility from October 31, 2003, through November 
16, 2003.  (Payment has already been made for treatment from 
October 31, 2003, through November 7, 2003.)

The January 2005 review and analysis of the veteran's 
hospitalization by the non-VA physician is sufficiently 
probative to place the evidence in equipoise regarding the 
question of whether the veteran was stable for transfer 
before November 16.  Therefore, that question will be 
resolved in favor of the claimant that he was not stable for 
transfer prior to November 16.  The Board has applied the 
benefit of the doubt in granting this claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

Entitlement to payment or reimbursement of the costs of 
unauthorized care at the Conway Regional Medical Center from 
November 8, 2003, through November 16, 2003, is granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


